I reluctantly concur. I have no hesitancy in concurring in the well-reasoned and written opinion of its author. I would hope that the legislature, in its wisdom, would include R.C. 4511.19
in R.C. 2901.01(I)(1) and designate it to be an offense of violence. This would give the trial courts broader discretion in sentencing based on the facts of each individual case. If R.C.4511.19 were presently included and so defined, I am certain that this court would not have come to the conclusion it was required to herein. *Page 208